 GLASS POTTERY WORKERS LOCAL 158 (ATLAS FOUNDRY)425Glass, Molders, Pottery, Plastics & Allied WorkersInternational Union, AFL•CIO, CLC and ItsLocal No. 158 and Atlas Foundry & MachineCo. Case 19-CB-6335December 14, 1989DECISION AND ORDER-BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 19, 1989, Administrative Law JudgeJay R Pollack issued the attached decision TheRespondents and the Acting General Counsel filedexceptions and supporting briefs The Respondentsfiled an answer to the Acting General Counsel'sexception 1The Board has considered the decision and therecord in light of the exceptions and bnefs and hasdecided to affirm the judge's rulings, findmgs,2 andconclusions and to adopt the recommended Orderas modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, Glass, Molders, Pottery, Plastics &Allied Workers International Union, AFL-CIO,CLC and its Local No 158, Tacoma, Washington,their officers, agents, and representatives, shall takethe action set forth in the Order as modified1 Substitute the following for paragraph 2(a)"(a) Remove from their governing documents ar-ticle 26, section 10 of the International's constitu-tion and any provision requiring adherence to arti-cle 26, section 10 of the International's constitu-tion "_2 Substitute the attached notice for that of theadministrative law judge'The Charging Party filed a response, with exhibits attached, to theRespondents' exceptions The Respondents filed a reply We do not relyon any factual representations in the Charging Party's response or theRespondents' reply that are not based on record evidence2 The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law Judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or1951) We have carefully examined the record and find no basis for re-versing the findingsIn sec II, D of his decision, the Judge =sated the Board's decision inTeamsters Local 610 (Browning-Ferns), 264 NLRB 886 (1982)3 The Acting General Counsel has excepted to the judge's failure torequire the Respondent International to remove art 26, sec 10 from itsconstitution We find merit in the exception and shall modify the recom-mended Order to require the Respondents to remove art 26, sec 10 fromtheir governing documents as well as to remove any provisions requiringadherence to art 26, sec 10APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT maintain in our governing docu-ments article 26, section 10 of the International'sconstitution, which providesBecause it is the moral obligation of eachmember to support his Local Union dunng astrike, to the extent permitted by FederalLabor Law, no member may resign from hisLocal Union of the International Union duringa strike and no attempted resignations shallbecome effective until thirty (30) days afterthe last day of the strikeWE WILL NOT refuse to honor the valid resigna-tion of any member or threaten reprisals againstmembers for resigning union membershipWE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL remove from our governing docu-ments article 26, section 10 of the International'sconstitution and any provision requiring adherenceto article 26, section 10 of the International's con-stitutionGLASS, MOLDERS, POTTERY, PLAS-TICS & ALLIED WORKERS INTERNA-TIONAL UNION, AFL-CIO, CLCAND ITS LOCAL UNION No 158Max D Hochanadel, Esq , for the General CounselCarl S Yaller, Esq , of Media, Pennsylvania, for the Re-spondentJoseph L Davis, Esg , of Seattle, Washington, for theEmployerDECISIONSTATEMENT OF THE CASEJAY R POLLACK, Administrative Law Judge I heardthis case in tnal at Seattle, Washington, on January 24,1989 On June 15, 1988, Atlas Foundry & Machine Co(the Employer) filed the ongmal charge alleging thatGlass, Molders, Pottery, Plastics & Allied Workers,Local No 158 (Respondent Local) committed certainviolations of Section 8(b)(1)(A) of the National LaborRelations Act (the Act) On July 21, 1988, the Employerfiled an amended charge alleging that Glass, Molders,Pottery, Plastics & Allied Workers International Union,297 NLRB No 61 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAFL-CIO CLC (Respondent International) and Respondent Local (Respondents) had violated Section8(b)(1)(A) On July 26 1988 the Regional Director forRegion 19 of the National Labor Relations Board issueda complaint and notice of hearing against Respondentsalleging that Respondents violated Section 8(b)(1)(A) ofthe Act by maintaining and enforcing a clause in theirconstitution and bylaws prohibiting their members fromresigning during a labor dispute Further the complaintalleges that Respondents threatened employees that theirpurported resignations were not effective and also threaten reprisals against employees that resigned from unionmembership and went to work for the Employer duringa labor dispute Respondent filed a timely answer to thecomplaint, denying all wrongdoingThe parties have been afforded full opportunity toappear, to introduce relevant evidence to examine andcross examine witnesses and to file briefs On the entirerecord from my observation of the demeanor of the witnesses, and having considered the posthearmg briefs ofthe parties I make the followingFINDINGS OF FACT AND CONCLUSIONSI JURISDICTIONThe Employer, a Washington corporation has beenengaged in the business of manufacturing steel castings atits facility in Tacoma Washington During the 12months prior to issuance of the complaint Respondentsold and shipped goods and products valued in excess of$50,000 directly to customers located outside the State ofWashington or sold and shipped goods to customersinside the State which customers were themselves engaged in interstate commerce by other than indirectmeans Accordingly, Respondents admit and I find thatthe Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theActRespondents admit and I find that at all times materialthat Respondent Local and Respondent Internationalhave each been a labor organization within the meaningof Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsRespondent Local' and the Employer have been partyto a series of collective bargaining agreements for 30years The most recent agreement expired on April 11988 Negotiations began in March for a new agreementRespondents commenced an economic strike against theEmployer on June 8 1988 2 Months later a decertifica' Respondent Local represented the employees as an affiliate of theInternational Molders and Allied Workers Union In May 1988 the International Molders and Allied Workers Union merged with the Glass Pottery and Plastic Workers International Union forming Respondent International As a result of this merger Respondent Local changed its nameto Glass Molders Pottery Plastics & Allied Workers InternationalUnion Local No 1582 Respondents alleged that the strike was an unfair labor practicestrike However Respondents were unsuccessful in obtaining the Issuanceof any unfair labor practice complaint against the Employer Thereaftertion petition was filed in Case 19-RD-2763 On November 11 1988 a representation election was held at whicha majority of the employees voted against representationby Respondents Respondents were decertified and areno longer the exclusive bargaining representativeThe day after the strike began June 9 Russ Bodgethe Employer s human relations director delivered adocument purporting to be the resignation of ToddBailey a union member to Julius Andy Wolfe business agent and financial secretary of Respondent LocalWolfe wrote Bailey a letter dated June 9 stating basedon Respondent International s constitution and Respondent Local s bylaws, Bailey s resignation was deniedThereafter on June 13 Wolfe provided Bodge with acopy of article 26 of Respondent International s constitution which formed the basis for the rejection of Bailey sattempted resignationBetween June 13 and 16 Wolfe became aware that anunfair labor practice charge was going to be filed againstRespondent Local After consultation with RespondentInternational s counsel Wolfe sent letters to Bailey andother members who had resigned their membershipduring the strikeWolfe s letter to Bailey stated 3On June 9 1988 I wrote you and indicated thatyour attempt to resign your membership from GMPLocal #158B could not be condoned and was invalid Upon further reflection, while I still do notcondone your resignation, it is accepted under itscircumstancesAs I have stated I do not condone your resignstion I view it as a cowardly act, which betraysyour fellow workers They continue to struggleagainst Atlas Foundries to achieve improved wageshours, and working conditions for all employeeseven you Yet you have decided that it is more expedient to betray this cause for your personal gainThe Local Union shall take appropriate responsesto your resigning of membership within the framework of the federal law If you remain as a nonmember when the current dispute is over Local#158B shall afford you no representation, except asrequired by law As a non menber under the Constitution you will be banned from holding officewithin Local #158B and you will be prohibitedfrom voting for officers or on contracts As a nonmember you will be disqualified from receivingdeath benefits or any other internal union benefitsI am certain that the loyal membership of Local#158B shall neither forgive nor forget your actionIt is more likely that they will think of Jack London s definition of a SCAB when they see youArnold Arnscheene a member of Respondents testifled that he resigned and went to work for the Employerdurmg the strike Arnscheene testified that he had conRespondents lost a decertification representation election and are nolonger the exclusive bargaining representative3 Except for the reference to Wolfe s pnor letter to Bailey the lettersto the other employees were the same as Bailey s letter GLASS POTTERY WORKERS LOCAL 158 (ATLAS FOUNDRY)427versations with Walt Paul, president of RespondentLocal, on June 20, 21, and 23 Accdrding to Arnscheene,Paul said that Arnscheene "mould be going down theroad with the rest of the scabs when the strike wasover" Arnscheene testified that Paul repeated theremark on two other occasions Paul testified that he didnot recall such conversations Thereafter in response toleading questions, Paul denied making such statements Ifound Arnsheene to be a credible witness and credit histestimony over Paul's denialsMichael Bubb testified that he resigned from member-ship in Respondents 3 weeks after the strike startedBubb testified that after the first 2 weeks of the strike hewent to the union hall to get his strike benefit check Ac-cording to Bubb, Wolfe in response to a question aboutthe employees who had resigned stated, "them sons-of-bitches [sic] are going to be out of work, they're goingto be out of work when the strike is over and down thestreets" Wolfe testified there was a list of employeesthat returned to work and names were added as employ-ees resigned from the Union and returned to workWolfe denied making any statement similar to that attrib-uted to him by Bubb I credit the testimony of Bubbover Wolfe's denialsBubb also testified to a union meeting held by JosephMitchell, area director for Respondent International, onJune 29 Members asked what would happen to the"scabs" after the strike According to Bubb, Mitchellsaid that scabs would be terminated after the strikeMitchell admitted that such questions were asked atthe meeting but denied making such a statement Ac-cording to Mitchell, he said he would raise the issue inbargaining to ensure that the strikers' rights were maxi-mized at the conclusion of the strike Mitchell testifiedthat he would not say that members who had resigned tocross the picket line would be terminated because heknew better I found Mitchell to be a convincing witnessand credit his testimony over that of Bubb I further notethat although there were 80 members in attendance, noone was called to corroborate Bubb's testimonyB The Restriction Against ResignationsPrior to the merger which formed Respondent Inter-national, the Glass Bottle Blowers Association of theUnited States and Canada had, in 1981, a constitutioncontaining the following clause at article 26, section 10No member may resign from his local union of theInternational Union during a strike All attemptedresignations shall become effective thirty (30) daysafter the last day of the stnkeBy the 1985 convention, the Glass Bottle Blowers hadmerged with the International Brotherhood of Potteryand Allied Workers forming the Glass, Pottery, Plastics& Allied Workers International Union The law commit-tee considering constitutional modifications was advisedby legal counsel that recent rulings by the NLRB andUnited States Supreme Court had made the language ofarticle 26, section 10 illegal 4 Initially the law committeewas against changing this language However based onthe advice of counsel, the language was changed as fol-lowsBecause it is the moral obligation of each memberto support his Local Union during a strike, to theextent permitted by Federal Labor Law, nomember may resign from his Local Union of theInternational Union dunng a strike and no attempt-ed resignations shall become effective until thirty(30) days after the last day of the strikeAfter, article 26, section 10 was adopted in 1985, the1988 merger which established Respondent Local's affili-ation with Respondent International was affected Theconstitution of the newly formed Respondent Interna-tional contained no change in the language of article 26,section 10 Article 3 of the bylaws of Respondent Localrequires it to enforce the constitution and bylaws of Re-spondent InternationalC Contentions of the PartiesRespondents and the General Counsel agree that underBoard and court law a union may not attempt to restrictresignations during a strike The General Counsel con-tends that Respondent knowingly sought to circumventthe law by maintenance of article 26, section 10, in itsconstitution General Counsel argues that the exculpato-ry words "to the extent permitted by Federal LaborLaw" do not aid Respondents' defense In support of thisargument, General Counsel contends that Respondentswere under a fiduciary duty to notify members of restric-tions (or lack thereof) on the right to resign In addition,the General Counsel argues that Respondents throughJulius Andy Wolfe, Walt Paul, and Joe Mitchell unlaw-fully threatened employeesRespondents argue that the clause "to the extent per-mitted by Federal Labor Law" plainly indicates thatFederal Labor Law defines, or eliminates, the right of alocal union to refuse to accept resignations during astrike Thus, Respondents contend that under currentlaw article 26, section 10, has no validity in the UnitedStates 5 Respondents argue that is the interpretation theygave the clause during the instant strike They character-ize Wolfe's statements to the contrary as individual opin-ions of Wolfe later corrected by Respondents Respond-ents further deny that Wolf, Paul, or Mitchell threatenedreprisals against members who resigned and went backto work for the EmployerD Analysis and ConclusionsIt is undisputed that a union may not lawfully restrictthe right of its members to resign from membershipduring a strike or lockout Machinists Local 1414 (Neu-feld Porsche-Audi), 270 NLRB 1330 (1984) This position4 Pattern Makers v NLRB, 473 U S 95 (1985), and Machinists Local1414 (Nettfield Porsche-Audi), 270 NLRB 1330 (1984), had issued betweenthe 1981 and 1985 conventions5 Respondent International's constitution applies to its affiliates in theUnited States and Canada 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas upheld by the United States Supreme Court in Pat-tern Makers v NLRB, 473 U S 95 (1985) The Board hassubsequently held that its rule prohibiting restrictions onresignations is not limited to restrictions on resignationsduring a strike or lockout, and reaffirmed its positionthat any restriction on resignations from unions are in-valid Sheet Metal Workers Local 73 (Safe Air), 274NLRB 374 (1985)The Board imposes on a union the fiduciary obligationto notify its members of the union's restrictions on theright to resign Electrical Workers UE Local 441 (PhelpsDodge), 281 NLRB 1008 (1986), Teamsters Local 610(Browning-Ferris), 262 NLRB 483, 485 (1982)In the instant case, Respondents' constitution unlawful-ly restricts resignations during a strike The question pre-sented is whether the language "to the extent permittedby Federal Labor Law" saves the provision I find thatthe restriction necessarily chills employee use of the stat-utory right to resign 8 In this context, when Federal lawpermits no restrictions on resignation, the phrase "to theextent permitted by Federal Labor Law" appears to beself-canceling While the alleged savings language impliesthat there are exceptions to the restrictions on resigna-tion, those exceptions are not explained and employeesmust research Federal Labor Law for themselves Theimpact of such a constitutional provision is to inhibit res-ignations during a strike While that in itself would vio-late the statute under Neufeld Porsche-Audi, it clearlyviolates the statute in the light of the fiduciary duty tonotify members of the restrictions on resignations I findthat the fiduciary duty includes the obligation to notifymembers of the lack of restrictions on resignations Inthe instant case, Respondents attempted to conceal thelack of restrictions on resignations Accordingly, I findthat article 26, section 10 unlawfully restrains and co-erces employees in the exercise of their right to refrainfrom union membership in violation of Section 8(b)(1)(A)of the ActA union violates Section 8(b)(1)(A) of the Act when itimproperly refuses to honor a resignation request submit-ted by one of its members Typographical Union (RegisterPublishing), 270 NLRB 1386 (1984), Electrical WorkersIBEW Local 66 (Houston Lighting), 262 NLRB 483, 485(1982)In the instant case, Respondents improperly refused tohonor Bailey's resignation I find Wolfe's later accept-ance of the resignation did not cure the violation WhileWolfe accepted the resignation, he threatened that "theLocal Union shall take appropriate responses" and"Local #158B shall afford you no representation, exceptas required by law" These statements can hardly beviewed as a disavowal of Wolfe's unlawful conduct 76 Clearly an employer could not sanitize restrictions on union activityby using the preamble to the extent permitted by Federal Law7 Respondents contention that Wolfe's acceptance of Bailey's resigna-tion relieves them of liability for the earlier denial of the resignation isrejectedA respondent may relieve Itself of liability for unlawful conduct by re-pudiating the conduct However, the repudiation to be effective must betimely, unambiguous, specific in nature to the coercive conduct, and freefrom other proscribed Illegal conduct Furthermore, there must be ade-quate publication of the repudiation to the employees involved and thereRather, the threat, of no representation or only that re-quired by law, implies representation less than that givento others in the bargaining unit and is an independentviolation of Section 8(b)(1)(A) of the ActThe credible evidence establishes that Respondentsthrough Paul and Wolfe threatened that employees whoresigned membership and returned to work would be dis-charged Accordingly, I find Respondents violated Sec-tion 8(b)(1)(A) by such conduct Finally, I find that thecredible evidence does not establish that Joe Mitchellmade any statements in violation of the Act as allegedand shall recommend dismissal of that complaint allega-tionI find no merit in Respondents' argument that Wolfeand Paul were speaking on their own behalf or that Re-spondent International is not liable for their conductWolfe and Paul were agents of Respondent Local Ap-parently all parties viewed both Respondents as Jointbargaining representatives of the employees The consti-tution of Respondent International was invoked byWolfe and by Respondent Local's bylaws RespondentInternational was involved in aiding Wolfe draft the inef-fective disavowal of his first letter to Bailey and thethreat to Bailey and other resignees that they would re-ceive less representation than other employees after thestrike Under all the circumstances, I find Respondentswere engaged in a Joint effort and that the actions ofagents Wolfe and Paul can be properly imputed to bothRespondentsTHE REMEDYHaving found that Respondents engaged in unfairlabor practices, I shall recommend that they be orderedto cease and desist therefrom and that they take certainaffirmative action to effectuate the policies of the ActRespondents shall be ordered to remove from theirgoverning documents the provisions of article 26, Sec-tion 10 which unlawfully restrict resignation from theUnions 8CONCLUSIONS OF LAW1 The Employer, Atlas Foundry & Machine Co, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2 Respondents, Glass, Molders, Pottery, Plastics &Allied Workers International Union, AFL-CIO, CLCand its Local No 158, are labor organizations within themeaning of Section 2(5) of the Act3 By restricting the rights of their members to resignduring a strike, not honoring a resignation of a member,and threatening members with reprisals for resigning,Respondents have engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) of the Actmust be no proscribed conduct on the respondent's part after the publica-tion Passavant Memorial Area Hospital, 237 NLRB 138 (1978)In the Instant case Wolfe's alleged disavowal was not unambiguous andmost important included a proscribed threat8 Nothing herein prohibits Respondent International from having aprovision restricting resignations in Canada, providing the provisionclearly indicates that It does not apply to employees in the United States GLASS POTTERY WORKERS LOCAL 158 (ATLAS FOUNDRY)4294 The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed•ORDERThe Respondents, Glass, Molders, Pottery, Plastics &Allied Workers International Union, AFL-CIO, CLCand its Local No 158, Tacoma, Washington, their offi-cers, agents, successors, and assigns, shall1 Cease and desist from(a)Maintaining in their governing documents article26, section 10, of the International's constitution whichprovidesBecause it is the moral obligation of each memberto support his Local Union during a strike, to theextent permitted by Federal Labor Law, nomember may resign from his Local Union of theInternational Union during a strike and no attempt-ed resignations shall become effective until thirty(30) days after the last day of the strike(b)Refusing to honor the valid resignation request ofany member or threatening reprisals against members forresigning union membership9 All motions inconsistent with this recommended Order are herebydenied If no exceptions are filed as provided by Sec 102 46 of theBoard's Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec 102 48 of the Rules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes(c)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Remove from their governing documents any pro-visions which require adherence to article 26, section 10,of the International's constitution set forth above(b)Post at their offices and meeting halls copies of theattached notice marked "Appendix "" Copies of thenotice, on forms provided by the Regional Director forRegion 19, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondents to ensurethat the notices are not altered, defaced, or covered byany other material(c)Sign and return to the Regional Director sufficientcopies of the notice for posting by Atlas Foundry & Ma-chine Co, if willing, at all places where notices to em-ployees are customarily posted(d)Notify the Regional Director in writing within 20days from this Order what steps Respondents have takento comply'• If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"